IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3720

SIDNEY C. FRAISER JR,

      Appellee.


_____________________________/

Opinion filed August 22, 2017.

An appeal from the Circuit Court for Alachua County.
Robert Groeb, Judge.

Pamela Jo Bondi, Attorney General, and Sharon Traxler, Assistant Attorney
General, Tallahassee, for Appellant.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. See Mobley v. State, 197 So. 3d 572 (Fla. 4th DCA 2016),

superseded by statute, Ch. 2017-115, § 9, at 8, Laws of Fla.

MAKAR and WINSOR, JJ., and BROWN, JOHN T., Associate Judge, CONCUR.